UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
CLIFTON DACAS,

                          Plaintiff,                             ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION
        - against -
                                                                 17-CV-03568 (ILG) (SMG)
VINCENT DUHANEY, JEANETTE
CLOUDEN AKA JEANETTE DUHANEY,
RUTLAND ROAD MEAT AND FISH,
986 RUTLAND REALTY, LLC, 144
HOLDINGS LLC, EPP MANAGEMENT LLC,
and JOHN DOES 1-10,

                           Defendants.
-----------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Before the Court is the Report and Recommendation of Magistrate Judge Steven M. Gold,

dated October 15, 2019, which recommends that the Court (1) deny plaintiff’s motion for default

judgment against 986 Rutland Realty, LCC (“Rutland Realty”) and EPP Management LLC

(“EPP”); (2) grant Rutland Realty’s and EPP’s cross-motions to vacate the Clerk of Court’s entry

of their default; (3) deny Rutland Realty’s and EPP’s motion for judgment on the pleadings; and

(4) grant plaintiff leave to amend the complaint. ECF No. 67. Judge Gold further recommends

that plaintiff recover reasonable attorneys’ fees and costs incurred in connection with the motion

for default judgment against Rutland Realty and EPP.                Objections to the Report and

Recommendation were due no later than October 29, 2019. As of this date, no objections have

been filed.

        When examining a report and recommendation, the court reviews de novo “those portions

of the report . . . to which objection is made.” 28 U.S.C. § 636(b)(1). However, where there are

no objections, “the district court need only satisfy itself that there is no clear error on the face of



                                                         1
the record.” Ningbo Yang Voyage Textiles Co. v. Sault Trading, No. 1:18-cv-1961 (ARR) (ST),

2019 WL 5394568, at *1 (E.D.N.Y. Oct. 22, 2019) (quoting Finley v. Trans Union, Experian,

Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017)).

Finding no clear error, the Court adopts Judge Gold’s thorough and well-reasoned Report and

Recommendation in its entirety. The matter of plaintiff’s attorneys’ fees and costs is referred to

Judge Gold in the event the parties cannot reach an agreement.

         SO ORDERED.
Dated:         Brooklyn, New York
               November 6, 2019

                                                    /s/
                                                    I. Leo Glasser                       U.S.D.J.




                                                2
